                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SALLIE ALEFSEN,

                   Plaintiff,

      v.                                           Case No. 18-cv-1979-pp

WELLS FARGO CLEARING SERVICES LLC,

                   Defendant.


ORDER GRANTING DEFENDANT’S MOTION TO STRIKE (DKT. NO. 19) AND
 DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR SUMMARY
                   JUDGMENT (DKT. NO 18)


      On August 19, 2019, the plaintiff filed a motion for summary judgment.

Dkt. No. 18. Soon after, the defendant filed a Civil Local Rule 7(h) expedited

non-dispositive motion to strike the summary judgment motion. Dkt. No. 19.

The plaintiff has not responded, although Civil L.R. 7(h)(2) provides for the

non-moving party to respond within seven days. The defendant asked the court

to strike the summary judgment motion based on the plaintiff’s failure to

comply with Fed. R. Civ. P. 56 and Civil L.R. 7 and 56; in the alternative, the

defendant asks that under Rule 56(d), the court extend the deadline for the

defendant to respond to the plaintiff’s motion until three weeks after the

November 29, 2019 discovery deadline. Id. at 1.

      The defendant is correct that the plaintiff’s motion does not comply with

the federal or local rule governing motions for summary judgment. The motion

consists of a single page indicating that the plaintiff “will move the Court” for

                                         1
summary judgment based on two affidavits—the plaintiff’s and her lawyer’s.

Dkt. No. 18. The motion does not identify each claim or defense on which

plaintiff seeks summary judgment as required by Fed. R. Civ. P. 56(a). It does

not explain or show that there are no genuine disputes regarding material

facts, and contains no citations to the record. Fed. R. Civ. P. 56(a), 56(c)(1). It

was not accompanied by a supporting memorandum or brief. Civil L.R. 7(a)(1).

The plaintiff did not file a memorandum of law, findings of fact or a properly

formatted statement of proposed material facts. Civil L.R. 56(b)(1).

In short, the plaintiff’s motion does not comply with the rules in any respect.

      This is a relatively complex case. It was removed from state court in

December 2018. The complaint alleges that the plaintiff’s mother bought U.S.

Treasury Bonds from Norwest Investment Services; those bonds were

bequeathed to the plaintiff in her mother’s will. Dkt. No. 1-1 at 5. The

complaint says that at some point, Wells Fargo bought Norwest Bank. The

plaintiff says that when the bonds matured, she demanded payment on them,

but that Wells Fargo never responded. Id. The complaint charges Wells Fargo

with breach of fiduciary duty, civil theft and conversion, and demands

compensatory, actual, incidental, exemplary and punitive damages. Id. at 8.

      The plaintiff appears to believe that in order to obtain judgment in her

favor, she need only provide an affidavit reasserting these facts, along with her

lawyer’s affidavit that he demanded payment on the plaintiff’s behalf but did

not receive it. The plaintiff is wrong. If she believes that there are no genuine

disputes as to issues of material fact, and that she is entitled to judgment as a

                                          2
matter of law, she must file a proper summary judgment motion, with a brief

and proposed findings of fact and supporting evidence, following Fed. R. Civ. P.

56 and Civil L.R. 56.

      The court GRANTS the defendant’s Civil Local Rule 7(h) Expedited Non-

Dispositive Motion to strike the plaintiff’s motion for summary judgment. Dkt.

No. 19.

      The court DENIES without prejudice the plaintiff’s motion for summary

judgment. Dkt. No. 18.

      Dated in Milwaukee, Wisconsin this 12th day of September, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       3
